HAWTHORNE, Justice
(concurring).
I am in full agreement both with the reasoning and with the result reached in this case, although I dissented in Gautreaux v. Gautreaux, 220 La. 564, 57 So.2d 188, 193.
In that case the court correctly said in a per curiam on application for rehearing that the ruling there was limited to the “particular circumstances involved”, and that each such case must stand or fall on *51the determination of whether one or more separate acts of contempt have been committed. I was of the opinion, and still am, that under the particular circumstances of the Gautreaux case the relator’s acts constituted separate acts or separate offenses, whereas under the particular circumstances of the instant case I am convinced that the relator’s acts were but one and the same offense.